PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HU et al.
Application No. 15/992,139
Filed: 29 May 2018
For: SYSTEM AND METHOD FOR ONLINE GLOBAL COMMERCE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 9, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of April 9, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on July 10, 2020. A Notice of Abandonment was mailed January 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of 1,050.00 and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/305,587 filed July 9, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/PARASP, OPET